Cased 19 ¢V 0S EGPPER Hockhnenramt Mecloiacias/Pageag 2 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Dominion Capital LLC,
Plaintiff,
-against-

ShiftPixy, Ine.,

Defendant.

eeceee x
Case No. 19-cv-6704 (PGG)
STIPULATION AND ORDER
OF DISMISSAL OF
COUNTERCLAIMS WITH
PREJUDICE

wen see xX

Pursuant to Federal Rules of Civil Procedure 4l(a)(1)(2) and 41(c), Plaintiff and Counter-

Defendant Dominion Capital LLC (“Dominion Capital’) and Defendant and Counter-Plaintiff

ShiftPixy, Ine. (Shiftpixy”), by and through their respective undersigned attorneys, stipulate and

agree that Shiftpixy’s Counterelaims against Dominion Capital (Dacket No. 28) in the above-

captioned action are dismissed, with prejudice and without costs or fees as to either party.

Dated: Octgber 4, 2019

 

David E. Danovitch
Siillivan & Worcester LLP
1633 Broadway

New York, NY [0019
(212) 660-3000 (phone)
preinsbere@usnlivantaw. cou

of R. Ginsberg

ddanovitch@esullivaniaw com

dtorneys for Plaintiff Dominion Capital LLCO

SO ORDERED:

Rad ptanelet-

HON, PAUL G. GARDEPHE!U.S.Du.

Dor 23 Zl

SV Eb |

Martin E. Karlinsky |
Karlinsky LLC
103 Mountain Road
Comwall-on-Hudson, NY 12520
(603) 433-6300 (phone)

martin. karlinsky@karhnskylic.com

 

- and —

Jobn C. Clough

Fitzgerald Yap Kreditor LLP
2 Park Plaza, Suite 850

Irvine, CA 92614

(949) 788-8900 (phone)
jofough@lyklaw.com

Attorneys for Defendant ShifiPixy, Ine.

 
